FIFTH DIVISION
                               ANDREWS, P. J.,
                            MCFADDEN and RAY, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 16, 2016




In the Court of Appeals of Georgia
 A14A1548, A14A1549. UNITED CEREBRAL PALSY OF M c F - 0 8 0 ,
     GEORGIA, INC. et al. v. GEORGIA DEPARTMENT OF McF-081
     BEHAVIORAL HEALTH AND DEVELOPMENTAL
     DISABILITIES et al.

      MCFADDEN, Judge.

      In Ga. Dept. of Behavioral Health and Developmental Disabilities v. United

Cerebral Palsy of Ga., 298 Ga. 779 (784 SE2d 781) (2016), the Supreme Court of

Georgia reversed this court’s decision in United Cerebral Palsy of Ga. v. Ga. Dept.

of Behavioral Health and Developmental Disabilities, 331 Ga. App. 616 (771 SE2d

251) (2015). Accordingly, we vacate our earlier opinion, adopt the opinion of the

Supreme Court as our own, and affirm the trial court’s judgment.

      Judgment affirmed. Andrews, P.J., and Ray, J., concur.